Citation Nr: 1010374	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  03-29 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for petit mal seizures, 
secondary to the service-connected residuals of a lumbosacral 
strain.

2.  Entitlement to a compensable disability evaluation for 
residuals of a lumbosacral strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran served on active military duty from January 1969 
to July 1970.

The current appeal arises from a September 2002 rating action 
of the Department of Veterans Affairs Regional Office (RO) in 
Reno, Nevada.  Specifically, in that decision, the RO denied 
service connection for petit mal seizures, asserted to be 
secondary to the service-connected residuals of a lumbosacral 
strain.  In addition, the RO denied the issue of entitlement 
to a compensable disability evaluation for the service-
connected residuals of a lumbosacral strain. 

The Veteran testified before the undersigned at the RO in 
January 2005.  A copy of the hearing transcript is of record.  

In August 2005, the Board, in pertinent part, remanded the 
issues currently on appeal for further development.  

In September 2007, the Board denied the service connection 
claim for petit mal seizures and determined that the criteria 
for a compensable evaluation for residuals of a lumbosacral 
stain were not met.  Thereafter, the Veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a July 2009 Joint Motion, the 
Court issued an Order in the same month, vacating the 
September 2007 decision and remanding the case to the Board 
for another decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the 2009 Joint Motion and Court Order, the Board 
finds that additional development is necessary.
With regard to the service connection claim for petit mal 
seizures, the Joint Motion indicates that the January 2007 VA 
"Epilepsy and Narcolepsy" examination report was 
inadequate, in that the examiner did not provide supporting 
rationale for his opinion for finding that there was no 
medical confirmation that the Veteran experienced head trauma 
during service.  The Joint Motion noted that the service 
treatment records suggest that the Veteran had sustained head 
and facial trauma from an in-service fight.  (The Joint 
Motion also indicated that the Board in September 2007 did 
not provide adequate reasons or bases for finding that the 
Veteran did not have a current seizure disorder.)

With regard to the increased rating claim for residuals of a 
lumbosacral strain, the Joint Motion indicated that the 
January 2007 VA examiner did not address what pathology, if 
any, was associated with the lumbosacral strain and the non-
service connected arthritis of the lumbar spine.  Moreover, 
it was noted that the examiner did not address whether the 
Veteran's lumbar spine exhibits weakened movement, excess 
fatigability, or incoordination attributable to the service-
connected lumbosacral stain or limited functional ability 
during flare ups or repeated use.  

A remand by the Board confers on the claimant, as a matter of 
law, a right to compliance with the remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  Thus, on remand, 
an addendum to both January 2007 VA examination reports 
should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should be 
returned to the examiner who conducted 
the January 2007 VA "Epilepsy and 
Narcolepsy" examination for an addendum.  

The examiner should express an opinion as 
to whether there is a 50 percent 
probability or greater that any diagnosed 
seizure disorder is etiologically related 
to service or his service-connected 
lumbosacral strain.  In doing so, the 
examiner should reconcile any opinion 
with a July 1969 service treatment record 
showing that the Veteran was involved in 
a fight, and the July 1970 separation 
examination report noting injury to the 
bridge of nose.  A complete rationale 
should be provided for any proffered 
opinions.

If the January 2007 examiner is no longer 
available, or if this examiner determines 
that another examination would be 
helpful, the Veteran should be scheduled 
for a new C&P examination.

2.  The claims folder should be returned 
to the examiner who conducted the January 
2007 VA examination of the spine for an 
addendum.  

The examiner is requested to note all 
pertinent spinal pathology found on 
January 2007 examination and then 
indicate which, if any, pathology found 
on examination is/are associated with the 
service-connected residuals of a 
lumbosacral strain and which, if any, 
pathology shown on evaluation is/are 
related to his nonservice-connected 
arthritis of the lumbar spine that he may 
have.  

Further, the examiner should note whether 
the Veteran's lumbar spine exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected lumbosacral strain.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
his low back repeatedly over a period of 
time.  A complete rationale should be 
provided for any proffered opinions.

If the January 2007 examiner is no longer 
available, or if this examiner determines 
that another examination would be 
helpful, the Veteran should be scheduled 
for a new C&P examination.

3.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for petit mal seizures, 
asserted to be secondary to the service-
connected residuals of a lumbosacral 
strain, as well as entitlement to a 
compensable disability evaluation for the 
service-connected residuals of a 
lumbosacral strain.  If the decisions 
remain in any way adverse to the Veteran, 
he and his attorney should be provided 
with an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues remaining on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the Veteran until he is 
notified by the RO; however, the Veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2009).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


